DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,178,012 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the double patenting rejection has been overcome.

Response to Amendment
The amendment filed 01/20/2021 has been entered.  Claims 1, 6, 11 and 16 have been amended; no claims have been canceled; and new claim 21 has been added.  Claims 1-21 remain pending in the application.   

Response to Arguments
Applicant’s arguments with respect to allowability of claims 1-21 over the art of record have been considered, but are moot in view of the new grounds of rejection set forth herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
	Claims 1, 6, 11 and 16 were amended to recite wherein the sounding frame excludes a data unit.  There is no disclosure in Applicant’s specification as filed that supports the sounding frame “excludes” a data unit.  Applicant’s specification as filed is completely silent about excluding a data unit from the sounding frame.  According to MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure . . . The mere absence of a positive recitation is not a basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a).  As applied to claims 1, 6, 11 and 16, the mere absence of a positive statement that a data unit is included in the sounding frame (or a drawing of a sounding frame that 
does not include a data unit), does not provide support for claiming that a data unit is excluded from the sounding frame.
	Claims 2-5, 7-10, 12-15 and 17-21 are rejected under § 112(a) due to their dependency on claims 1, 6, 11 and 16.
	
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-8, 10-13, 15-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Merlin et al. (US PG Pub 2016/0262050 A1, hereinafter “Merlin”), in view of Merlin et al. (US PG Pub 2016/0323424 A1, hereinafter “Merlin ‘424”).
	Regarding claim 1, Merlin teaches a method comprising: receiving, by a first station (STA) from an access point (AP), a sounding frame (FIG. 9 shows a diagram of . . . a header of a physical layer . . . PPDU frame (i.e. sounding frame); ¶¶ [0024], [0089] disclose that a wireless communication device (i.e. AP)  transmits a first message to one or more wireless communication devices (i.e. first station) requesting channel state information . . . The first message comprises a header and a payload, the header comprising a plurality of fields of a first field type which are useable to determine the channel state information, and the payload including parameters for determining channel state information) comprising a physical layer (PHY) trigger (¶¶[0063], [0066] trigger frame may . . . be transmitted within a payload of the same PPDU transmission (e.g., frame 401); in various aspects, the header 402 may be transmitted in accordance with a format similar to the frame 900 discussed herein with respect to FIG. 9. {interpreted as trigger can be transmitted within payload of same frame (PPDU) that header of FIG. 9 belongs to}), information identifying a list of STAs including the first STA in a signal (SIG) field of the sounding frame (¶ [0084]  . . . In one example, the sounding announcement 403  (i.e. sounding frame) may be in the MAC portion of an 802.11ax PPDU with a high efficiency (HE) SIG-B field comprising at least . . . an identification of the STAs that are supposed to compute the CSI, identification of the STAs that are supposed to respond with UL-, wherein the SIG field of the sounding frame further includes uplink (UL) multi-user (MU) feedback scheduling information (FIG. 4 illustrating STA 1 & 2 (i.e. multi–user); ¶ [0068] . . . In some aspects, the trigger frame may provide an indication of a resource allocation to the wireless communication devices 120 for the transmission of the CSI requested by the AP 110. In some embodiments, the indication of the resource allocation is an indication of a spatial stream or frequency bandwidth allocated to the wireless communication device 120. . . In one embodiment, the trigger frame {i.e. including the resource allocation to the wireless communication devices} is contained in payload 405. In other embodiments, the information contained in the trigger frame is sent in HE-SIG-A, an HE-SIG-B, or an HE-SIG-C field of the header 402 {interpreted as because the trigger frame includes the resource allocation to the wireless communication devices for transmission of the CSI requested by the AP, which reads on UL MU feedback scheduling information, the UL MU feedback scheduling information is included in a SIG field of the sounding frame (i.e.,  HE-SIG-A, HE-SIG-B, or HE-SIG-C field}), and wherein the sounding frame excludes a data unit (FIGs. 4, 9 illustrating that no data unit is included in the frame); performing, by the first STA, sounding operations in response to the sounding frame (FIG. 10 steps 1005, 1010; {because the station transmits the requested channel state information (CSI) to the AP in response to a sounding frame including information and parameters for determining the CSI, it is implicit that the station performs sounding operations in response to the sounding frame}); and transmitting, by the first STA to the AP, a first UL MU feedback frame based on the sounding operations (FIG. 10 step 1010; ¶ [0093] MU-PPDU).
	Merlin does not teach that the sounding frame comprises a padding field.
	In analogous art, Merlin ‘424 teaches a padding field (¶ [0058] discloses that an access point may add a padding waveform (reads on padding field) to an end of a sounding NPD (reads on sounding frame)).

	
	Regarding claim 2, Merlin does not teach wherein the padding field is at an end of the sounding frame.
In analogous art, Merlin ‘424 teaches wherein the padding field is at an end of the sounding frame (¶ [0058] discloses that an access point may add a padding waveform (reads on padding field) to an end of a sounding NPD (reads on sounding frame).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sounding frame taught by the combination of Merlin and Merlin ‘424 to include a padding field at the end of the sounding frame as further taught by Merlin ‘424.  One would have been motivated to do so in order to provide adequate time for a receiving device to complete necessary processing, thereby minimizing latency and improving quality of transmissions in the network. (Merlin’424 ¶ [0058])
	
Regarding claim 3, Merlin teaches performing, by the first STA, computation of beamforming feedback information (¶ [0045] discloses that the channel estimator 278 in the wireless device performs measurements/computations; ¶¶ [0055]-[0056] discloses that CSI reported by STAs to the AP can include one or more of beamforming matrix . . . and other information that allows weighting of antennas to mitigate interference in the spatial domain) in the first UL MU feedback frame (FIG. 10 step 1010; ¶ [0093] MU-PPDU).
completing computation of the beamforming feedback information during a period when the first STA receives the padding field.
In analogous art, Merlin ‘424 teaches completing computation of feedback information during a period when the first STA receives the padding field (¶¶ [0058], [0082] discloses that an access point may add a padding waveform to an end of an NDP frame in order to provide adequate time for a receiving device to complete necessary processing.  This is interpreted as the padding field is added to the end of a sounding frame by the access point so that when the wireless device receives the sounding frame it has enough time to perform its computations, i.e., computations/measurements that are fed back are completed during the padding time period of the frame).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sounding frame taught by the combination of Merlin and Merlin ‘424 to include a padding field at the end of the sounding frame as taught by Merlin ‘424.  One would have been motivated to do so in order to provide adequate time for a receiving device to complete necessary processing such as beamforming feedback information computation, thereby minimizing latency and improving quality of transmissions in the network. (Merlin’424 ¶ [0058])

	Regarding claim 5, the combination of Merlin and Merlin ‘424, specifically Merlin, teaches wherein the sounding frame comprises a high efficiency signal A (HE-SIG-A) field comprising the PHY trigger (¶ [0068] . . . the information contained in the trigger frame is sent in HE-SIG-A).

	Regarding claim 6, Merlin teaches a method comprising: generating, by an access point (AP), a sounding frame (FIG. 9 shows a diagram of . . . a header of a physical layer . . . PPDU frame (i.e. sounding frame); ¶¶ [0024], [0089] disclose that a wireless communication comprising a physical layer (PHY) trigger (¶¶[0063], [0066] trigger frame may . . . be transmitted within a payload of the same PPDU transmission (e.g., frame 401); in various aspects, the header 402 may be transmitted in accordance with a format similar to the frame 900 discussed herein with respect to FIG. 9. {interpreted as trigger can be transmitted within payload of same frame (PPDU) that header of FIG. 9 belongs to}), information identifying a list of STAs including the first STA in a signal (SIG) field of the sounding frame (¶ [0084]  . . . In one example, the sounding announcement 403  (i.e. sounding frame) may be in the MAC portion of an 802.11ax PPDU with a high efficiency (HE) SIG-B field comprising at least . . . an identification of the STAs that are supposed to compute the CSI, identification of the STAs that are supposed to respond with UL-MU-MIMO/OFDMA CSI . . .), wherein the SIG field of the sounding frame further includes uplink (UL) multi-user (MU) feedback scheduling information (FIG. 4 illustrating STA 1 & 2 (i.e. multi–user); ¶ [0068] . . . In some aspects, the trigger frame may provide an indication of a resource allocation to the wireless communication devices 120 for the transmission of the CSI requested by the AP 110. In some embodiments, the indication of the resource allocation is an indication of a spatial stream or frequency bandwidth allocated to the wireless communication device 120. . . In one embodiment, the trigger frame {i.e. including the resource allocation to the wireless communication devices} is contained in payload 405. In other embodiments, the information contained in the trigger frame is sent in HE-SIG-A, an HE-SIG-B, or an HE-SIG-C field of the header 402 {interpreted as because the trigger frame includes the resource allocation to the wireless communication devices for transmission of the CSI requested by the AP, which reads on UL MU feedback scheduling information, the UL MU feedback scheduling information is , and wherein the sounding frame excludes a data unit (FIGs. 4 and 9 illustrating that no data unit is included in the frame); transmitting, by the AP to the list of STAs, the sounding frame (FIG. 10 step 1005) for the first station to perform sounding operations in response to the sounding frame (FIG. 10 steps 1005 and 1010; ¶ [0093] At operational block 1010, the wireless communication device 302, for example, receives a second message from the one or more wireless communication devices. As illustrated, the second message comprises the requested channel state information {in order for the wireless communication device to transmit the channel state information to the AP, it must have performed the sounding]); and receiving, by the AP, one or more UL MU feedback frames comprising a first UL MU feedback frame from the first STA (FIG. 10 step 1010; ¶ [0093] MU-PPDU).
	Merlin does not teach that the sounding frame comprises a padding field.
	In analogous art, Merlin ‘424 teaches a padding field (¶ [0058] discloses that an access point may add a padding waveform (reads on padding field) to an end of a sounding NPD (reads on sounding frame).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sounding frame taught by Merlin to include a padding field at the end of the sounding frame as taught by Merlin ‘424.  One would have been motivated to do so in order to provide adequate time for a receiving device to complete necessary processing such as feedback information computation, thereby minimizing latency and improving quality of transmissions in the network. (Merlin’424 ¶ [0058])
	
	Regarding claim 7, the claim is interpreted and rejected for the same reason as set forth for claim 2.

Regarding claim 8, Merlin teaches performing, by the first STA, computation of beamforming feedback information (¶ [0045] discloses that the channel estimator 278 in the wireless device performs measurements/computations; ¶¶ [0055]-[0056] discloses that CSI reported by STAs to the AP can include one or more of beamforming matrix . . . and other information that allows weighting of antennas to mitigate interference in the spatial domain) in the first UL MU feedback frame (FIG. 10 step 1010; ¶ [0093] MU-PPDU).
Merlin does not teach wherein the padding field is at the end of the sounding frame for the first STA to complete computation of beamforming feedback information in the first UL MU feedback frame during a period when the first STA receives the padding field.
In analogous art, Merlin ‘424 teaches wherein the padding field is at an end of the sounding frame (¶ [0058] discloses that an access point may add a padding waveform (reads on padding field) to an end of a sounding NPD (reads on sounding frame) for the first STA to complete computation of beamforming feedback information in the first UL MU feedback frame during a period when the first STA receives the padding field (¶¶ [0058], [0082] discloses that an access point may add a padding waveform to an end of an NDP frame in order to provide adequate time for a receiving device to complete necessary processing.  This is interpreted as the padding field is added to the end of a sounding frame by the access point so that when the wireless device receives the sounding frame it has enough time to perform its computations, i.e., computations/measurements that are fed back are completed during the padding time period of the frame).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sounding frame taught by the combination of Merlin and Merlin ‘424 to include a padding field at the end of the sounding frame as taught by Merlin ‘424.  One would have been motivated to do so in order to provide adequate time for a receiving device to complete necessary processing such as beamforming 

	Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth for claim 5.

Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth for claim 1, including at least one processor (FIG. 3 processor 304, ¶¶ [0046] – [0047]); and a non-transitory computer readable storage medium storing programming for execution by the processor (FIG. 3 memory 306) as taught by Merlin.

	Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 2.

	Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 3.

Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 5.

Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 6, including at least one processor (FIG. 3 processor 304, ¶¶ [0046] – [0047]); and a non-transitory computer readable storage medium storing programming for execution by the processor (FIG. 3 memory 306) as taught by Merlin.

	Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 2.

	Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 8.

Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth for claim 5.

	Regarding claim 21, the combination of Merlin and Merlin ‘424, specifically Merlin, teaches wherein the SIG field including the UL MU feedback scheduling information is a high efficiency signal A (HE-SIG-B) field of the sounding frame (FIG. 4; ¶ [0068] interpreted as because the trigger frame includes the resource allocation to the wireless communication devices for transmission of the CSI requested by the AP, which reads on UL MU feedback scheduling information, and the information in the trigger frame is sent in the HE-SIG-B field, the UL MU feedback scheduling information is included in the HE-SIG-B field of the sounding frame}).

Claims 4, 9, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Merlin, in view of Merlin ‘424, and further in view of Surineni et al. (US PG Pub 2008/0045153 A1, hereinafter “Suri”).
	Regarding claim 4, Merlin does not teach receiving, by the first STA, data transmitted by the AP using BF determined based on at least the BF feedback information in the first UL MU feedback frame.
	In analogous art, Suri teaches receiving, by the first STA, data transmitted by the AP using BF determined based on at least the BF feedback information in the first UL MU feedback frame (¶ [0034] The transmitter may derive Vk based on Hk or Heff,k obtained from the receiver. The transmitter may then derive steering matrix Qk based on Vk, e.g., Qk=Vk if an unsteered sounding frame was sent to the receiver, or Qk=Q′kVk if a steered sounding frame was sent. The transmitter may then use Qk to send data to the receiver).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Merlin and Merlin ‘424  for the station to complete computation of beamforming feedback information and transmit to the base station as further taught by Suri.  One would have been motivated to do so in order for the base station to transmit data streams to the mobile station with beamforming, thereby increasing system throughput.  (Suri ¶ [0006]) 

	Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth for claim 4.
	
	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 4.

	Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 4.
	
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kwon (US PG Pub 2016/0081087 A1) – discloses a system and method for packet information indication in communication systems; and 
Ghosh et al. (US PG Pub 2016/0295581 A1) – discloses an access point, user station and method for channel sounding using sounding trigger frames.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413